Department of Healt!

h and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Reme

dies Division

Center for Tobacco Products,

Complainant

Gary S
d/b/a Tw

Vv.

chramer
in Liquors,

Respondent.

Docket No.
FDA Docket No.

. C-14-1290
FDA-2014-H-0783

Decision No. CR3321

Date: August 7, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

filed an Administrative Complaint

(Complaint) against Respondent, Gary Schramer d/b/a Twin Liquors, alleging

facts and legal authority sufficient to just
$250. Respondent did not timely answer
request an extension of time within whic
default judgment against Respondent an
penalty in the amount of $250.

ify imposing a civil money penalty of
the Complaint, nor did Respondent

to file an answer. Therefore, I enter a
order that Respondent pay a civil money

CTP began this case by serving a Complaint on Respondent and filing a copy of

the Complaint with the Food and Drug A

dministration’s (FDA) Division of

Dockets Management. The Complaint al

leges that Respondent’s staff unlawfully

sold cigarettes to minors and failed to verify that a cigarette purchaser was of

sufficient age, thereby violating the Feder:

al Food, Drug, and Cosmetic Act (Act)

and its implementing regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil

money penalty of $250.
On June 18, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Twin Liquors, an establishment that sells tobacco
products and is located at 975 North Farnsworth Avenue, Aurora, Illinois
60505. Complaint § 3.

e During an inspection of the establishment conducted on July 26, 2013, an
FDA-commissioned inspector observed that “a person younger than 18
years of age was able to purchase a package of Newport Box cigarettes...
at approximately 1:43 PM [.]” The inspector also observed that “the
minor’s identification was not verified before the sale. ...” Complaint
q 10.

e¢ On September 5, 2013, CTP issued a Warning Letter to Twin Liquors
explaining that the inspector’s July 26, 2013 observations constituted
violations of regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In
addition to describing the violations, the letter advised Respondent that the
FDA may initiate a civil money penalty action or take other regulatory
action against Respondent if it failed to correct the violations. The letter
also stated that it was Respondent’s responsibility to comply with the law.
Complaint § 10.

e The FDA did not receive a response to the Warning Letter, but delivery
records show that an individual named “Gary” received it on September 6,
2013. Complaint § 11.
¢ On December 28, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Pall Mall
Menthol cigarettes . . . at approximately 12:31 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to a person younger than 18
years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette
purchasers are younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on July 26, 2013, and
December 28, 2013, when its staff sold cigarettes to minors. Respondent also
violated 21 C.F.R. § 1140.14(b)(1) during the July 26, 2013 transaction, when its
staff did not verify, by checking the minor’s photographic identification, that a
cigarette purchaser was 18 years of age or older. Therefore, Respondent’s actions
and omissions on two separate occasions at the same retail outlet constitute
violations of law that warrant a civil money penalty. Accordingly, I find that a
civil money penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

